Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 21, 2015

                                    No. 04-14-00785-CV

                                    Mary Ann CASTRO,
                                         Appellant

                                              v.

                                     Manuel CASTRO,
                                        Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-CI-15957
                        Honorable Janet P. Littlejohn, Judge Presiding

                                       ORDER
         On May 18, 2015, appellant filed eight additional motions – “Motion for
Reconsideration,” “Motion to Deny Counsel Joseph Appelt and Applee [sic] Manuel Castro
Time to Turn in Appellee Brief,” “Motion to Amend Agreement for Final Divorce Signed
10/30/2013,” “Motion for Action for Bill of Review BSI Mortgage Statement to Modify
Agreement for Final Divorce . . .,” “Motion to Redivison [sic] of Community Estate Due to
Fraud . . .,” “Motion to Just and Right Divison [sic] of Community Estate Due to Fraud . . .,”
“Motion for Punitive Damages . . .,” and “Motion to Grant Appellant Relief and Punitive
Damages Who is the Wronged Spouse.” We DENY the eights motions identified in this order.

                                                   _________________________________
                                                   Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of May, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court